IN THE
                         TENTH COURT OF APPEALS

                               No. 10-12-00152-CR

                   EX PARTE ANTHONY WASHINGTON


                          From the 40th District Court
                               Ellis County, Texas
                           Trial Court No. 32728CR/A


                         MEMORANDUM OPINION


       Anthony Washington attempted to appeal the trial court’s order returning his

petition for writ of habeas corpus to the Court of Criminal Appeals. See TEX. CODE

CRIM. PROC. ANN. art. 11.07 (West Supp. 2011). A motion to dismiss the appeal has now

been filed. Washington is not represented by counsel and personally signed the motion

to dismiss.

       Washington’s motion is granted. The appeal is dismissed.


                                       TOM GRAY
                                       Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 23, 2012
Do not publish
[CR25]